Exhibit 10.42


IN ACCORDANCE WITH ITEM 601(b) OF REGULATION S-K, CERTAIN IDENTIFIED INFORMATION
(THE “CONFIDENTIAL INFORMATION”) HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED. THE CONFIDENTIAL INFORMATION IS DENOTED HEREIN BY [*****].


AMENDMENT NO. 7 TO THE
NONEXCLUSIVE VALUE ADDED DISTRIBUTOR AGREEMENT




This Amendment No. 7 ("the Amendment") to the Nonexclusive Value Added
Distributor Agreement by and between ScanSource, Inc. ("Distributor"), a South
Carolina corporation with a place of business at 6 Logue Court, Greenville,
South Carolina, 29615, and Cisco Systems, Inc., a California corporation having
its principal place of business at 170 West Tasman Drive, San Jose, CA 95134
("Cisco"), is effective as of the date of last signature below (the "Amendment
Effective Date"). All capitalized terms contained herein shall have the same
meaning as the terms defined in the Agreement unless specifically modified in
this Amendment.


WHEREAS, Cisco and Distributor previously entered into a Nonexclusive Value
Added Distributor Agreement dated January 22, 2007, as amended (the
"Agreement"); and


WHEREAS, Cisco and Distributor desire to extend the Term of the Agreement;


NOW THEREFORE, in consideration of the covenants and promises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged by all of the parties to this Amendment,
Cisco and Distributor hereby represent, covenant and agree as follows:


1.
The attached Exhibit I (Direct Value Add Distributor Program Terms and
Conditions) is hereby added to the Agreement. For the avoidance of doubt, this
program is sometimes also referred to as Channels Booking Neutrality or “CBN”.



2.
This Amendment may be executed in one or more counterparts, each of which when
so executed and delivered will be an original and all of which together will
constitute one and the same instrument. Facsimile signatures and electronic
signatures will be deemed to be equivalent to original signatures for purposes
of this Amendment.



3.
All other terms of the Agreement remain the same. Capitalized terms in the
Amendment shall have the same meaning as those terms have in the Agreement.





IN WITNESS WHEREOF, the parties hereto have each duly executed this Amendment
effective as of the Effective Date. Each party warrants and represents that its
respective signatories whose signatures appear below have been and are, on the
date of signature, authorized to execute this Amendment.


Cisco Systems, Inc.                ScanSource, Inc.




By:     /s/ Phil Lozano                By:     /s/ Ansley M. Hoke            


Name:    Phil Lozano                Name: Ansley M. Hoke                
    
Title:    Director, Finance             Title: VP Merchandising, ScanSource
Catalyst    


Date:    October 8, 2014                Date:     10/7/14                    

















--------------------------------------------------------------------------------

Exhibit 10.42


EXHIBIT I
Direct Value Add Distributor ("DVAD") Program Terms and Conditions


DISTRIBUTOR ("DVAD") PROGRAM


1.
The Program is focused on establishing new business practices between Cisco and
its distribution base for high-value project based business, as defined herein.
The parties agree that Distributor may participate in the Program in the
Territory, subject to the terms and conditions of these Terms and Conditions.
Distributor agrees to comply at all times with the then-current DVAD Program
(also referred to as the "CBN" or Channels Booking Neutrality program)
guidelines and policies published by Cisco from time to time at
https://www.ciscodistributioncentral.com/strategy-and-planning/channel-book-neutrality
("Guidelines"). The parties agree these Guidelines apply specifically to this
program and do not alter any of the terms and conditions contained in the
Agreement. In case of any conflict between the Agreement and the Guidelines, the
Agreement shall control. Cisco will make commercially reasonable efforts to
notify Distributor of any change in the Guidelines.



2.
[*****].



3.
Order Qualification Requirements: [*****]



4.
[*****] All sales made by Cisco under the Program are final. In addition,
Distributor shall not fulfill Program Orders from Distributor's inventory.
[*****] Cisco reserves the right to request, and Distributor agrees to promptly
furnish, any supporting documentation related to Orders placed under the
Program, including, without limitation, the purchase orders or purchase
contracts between the Distributor and Reseller for the relevant Product
contained in an Order. If Cisco reasonably believes that Distributor has used
the Program to procure inventory, or has otherwise abused the Program, Cisco may
immediately terminate Distributor’s participation in the Program.



5.
[*****].



6.
For each Order submitted under the Program, Distributor shall, upon request from
Cisco, submit to Cisco copies of the relevant shipping documents showing
Distributor's shipment of the Product to either the applicable reseller or End
User. Cisco acknowledges that, where Distributor is the importer of record,
Distributor may need to perform staging activities as it relates to Product
purchased under the Program.



7.
Participation in the Program does not entitle Distributor to any of the benefits
provided under Cisco's Channel Programs to Cisco Direct Value Add Resellers
("DVARs") or any other Cisco-authorized resellers.



8.
Term: These Terms and Conditions are coterminous with the Agreement. Cisco is
under no obligation to develop any kind of program, or modify any ordering
processes, as a result of the Program. Participation in the Program is at
Distributor's expense. Cisco will not be responsible for any costs incurred by
Distributor as a result of the Program. Distributor further acknowledges and
agrees that Cisco may modify or terminate the DVAD Program at any time, with no
less than [*****] days advance notice to Distributor.






